DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1, 3-6, and 9-23, none of the prior art teaches or suggests, alone or in combination, an inorganic light-emitting diode (iLED) display, comprising: a display substrate having a shape defining open holes extending through the display substrate in the display area; and a plurality of inorganic light-emitting diodes (iLEDs) disposed on, in, or over the display substrate in an array in the display area, wherein the plurality of iLEDs are operable to emit light from the display and air moves through the open holes when the plurality of iLEDs are operating to emit light from the display.
With respect to claims 24 and 26, none of the prior art teaches or suggests, alone or in combination, an inorganic light-emitting diode (iLED) display, comprising: a plurality of tile substrates mounted in the frame, the tile substrates disposed in a Page 4 9952127v1Application No.: 16/039,177Attorney Docket No.: 2011486-0722common plane or on a common surface, each tile substrate of the plurality of tile substrates comprising a display area and one or more tile substrate edges; and a plurality of inorganic light-emitting diodes (iLEDs) disposed on, in, or over each tile substrate of the plurality of tile substrates in an array in the display area, wherein at least one tile substrate of the plurality of tile substrates has a shape that defines one or more holes extending through the at least one tile substrate at the tile substrate edge 
With respect to claims 27, none of the prior art teaches or suggests, alone or in combination, An inorganic light-emitting diode (iLED) display, comprising: a plurality of tile substrates disposed in a common plane or on a common surface, each tile substrate of the plurality of tile substrates comprising one or more tile substrate edges, and wherein a tile substrate edge of each tile substrate is disposed adjacent to a tile substrate edge of another tile substrate; a plurality of inorganic light-emitting diodes (iLEDs) disposed on, in, or over each tile substrate of the plurality of tile substrates in an array in the display area; wherein two adjacent tile substrates of the plurality of tile substrates having adjacent display substrate edges each have shape that defines at least one hole extending through the tile substrate at the display substrate edge and wherein at least one of the at least one hole of each of the adjacent tile substrates overlap to form a larger hole.
With respect to claims 28, none of the prior art teaches or suggests, alone or in combination, an inorganic light-emitting diode (iLED) display, comprising: a display substrate having a display area and a shape defining holes extending through the display substrate in the display area; a plurality of inorganic light-emitting diodes (iLEDs) disposed on, in, or over the display substrate in an array in the display area; and wherein at least some of the iLEDs are disposed between at least some of the holes in the display area and at least some of the holes are between at least some of the iLEDs in the display area, and wherein one hole of the holes is disposed between each pair of 
With respect to claims 31-32, none of the prior art teaches or suggests, alone or in combination, an inorganic light-emitting diode (iLED) display, comprising: a display substrate having a shape defining holes extending through the display substrate in the display area, wherein air can flow through the display substrate via the holes and foam is disposed in the holes; and a plurality of inorganic light-emitting diodes (iLEDs) disposed on, in, or over the display substrate in an array in the display area, wherein at least some of the iLEDs are disposed between at least some of the holes in the display area and at least some of the holes are between at least some of the iLEDs in the display area.
With respect to claims 33, none of the prior art teaches or suggests, alone or in combination, an inorganic light-emitting diode (iLED) display, comprising: a frame; a plurality of tiles mounted in the frame, each of the plurality of tiles comprising a tile substrate comprising having a shape defining one or more holes extending through the tile substrate in the display area; and Page 69952127v1Application No.: 16/039,177Attorney Docket No.: 2011486-0722a plurality of inorganic light-emitting diodes (iLEDs) disposed on, in, or over the tile substrate for each of the plurality of tiles, wherein at least some of the iLEDs of the tiles are disposed between at least some of the holes of the tiles and at least some of the holes of the tiles are between at least some of the iLEDs of the tiles.
With respect to claims 34, none of the prior art teaches or suggests, alone or in combination, An inorganic light-emitting diode (iLED) display, comprising: a display substrate having a shape defining holes extending through the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546.  The examiner can normally be reached on 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN HAN/Primary Examiner, Art Unit 2818